Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, seepages 6-12, filed 08/10/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    386
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    621
    media_image2.png
    Greyscale

Ishigami et al. (JP2005323429) teaches a resilient deformation part (16)  symmetrical with respect to the center of a magnetic pole core 13 in the circumferential direction is formed at the engaging part (14) of the magnetic pole core 13 to an annular core 12. Since the engaging part (14) of the magnetic pole core 13 deforms resiliently when the magnetic pole core 13 engages with the annular core 12, engagement can be facilitated even if a clearance is small at the engaging part of the magnetic pole core 13 and the annular core 12, but Ishigami et al. does not teaches the inclusion of the limitation underlined on claim1 and claim 21.
Okumiya et al. (JP60035929) teaches a plurality of stator pole cores 3a, 3b are disposed on the outer periphery of a stator yoke 1, and a charging winding 4 is wound on pole cores 3a, 3b. A dovetail engaging recess 5 is formed on the yoke 1, and an engaging projection 6 to be engaged with the recess 5 is formed at the core 3a. A slit 8 opened on the outer periphery is formed at the projection 6. The slit 8 formed at the 
Schusteck (6,107,718) teaches the insertable shoe 17 is embodied by two parallel ribs 19 of round profile, and the shoe guide 18 is embodied by two parallel grooves 20 of circularly round cross section in the yoke 13. As can be seen particularly clearly from FIG. 3, the inner wall 131 of the yoke is flattened across the tangential width of the pole core 15 of the detachable poles 14', so that the pole core 15 rests flat on the inner wall 131 of the yoke. As the result, there is a large crossover area for the magnetic flux, with only a very slight air gap. The yoke 13, the poles 14, 14' with the pole core 15 and the pole shoe 16, as well as the rotor 12, are made by stamping from metal sheets; in a single full-volume cut, one lamination of the yoke 13 having the stationary poles 14, one lamination of all the detachable poles 14', and one lamination having the rotor 12 with the slots 121 are produced. The individual laminations are then each put together to form a lamination packet, but Schusteck does not teaches the inclusion of the limitation underlined on claim1 and claim 21.
Fukushi et al. (4,492,889) teaches first, the end cover 5a is bonded with an epoxy resin to the tapering external reinforcing layer 41 at an inside joint 6a, and the inner cylinder 4 is inserted, from the left in FIG. 1, into the stator core 1 provided with the stator coil 2 and fitted in the outer cylinder 3. When this operation is performed, the internal reinforcing layer 42 at the other axial end portion of the inner cylinder 4 does not interfere with the operation because it is located on the inner side surface of the wall. Then, another end cover 5b is joined to the internal reinforcing layer 42 at an inside joint 
Cheney et al. (3,309,241) teaches a method for producing free flowing powders including the steps of entraining these powders in a carrier gas, feeding them through a high temperature reactor at a substantially uniform flow rate so that interparticle contact and coalesence is substantially avoided and at a feed rate such that at least the outer surfaces of a substantial number of particles are melted during their time of exposure to the high temperature zone of the reactor. After passing through the reactor, the particles are then cooled at a rate sufficient to solidify at least the outer surfaces of the particles prior to their contact with a solid surface or with each other, but Cheney et al. does not teaches the inclusion of the limitation underlined on claim1 and claim 21.
Bach (9,000,650) teaches a wedge 28 is formed on the groove base 19, which extends proceeding from the groove base 19 to the groove opening 22 and tapers in this direction in a wedge-like manner. Lying opposite the wedge 28, an inwardly directed wedge-like recess 30 is formed at the end-side of the engagement projection 10, i.e. in the region of the circular section 14. Furthermore, this is lengthened in a groove-like manner in the longitudinal direction of the engagement projection 10 at the tip of the wedge-like recess (30). The arrangement of the wedge 28 and the recess 30 have the effect that the wedge 28 engages into the recess 30 as shown in FIG. 7, when the engagement projection 10 is inserted into the engagement groove 12. The wedge 28 is dimensioned such that it has a larger width or larger cross section than the recess 30. The effect of this is that the wedge 28 widens the engagement projection 10 by way of 
in all the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        September 21, 2021